Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 have been canceled.
Claims 1 and 4-10 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “in response only to verbal commands called out by a human instructor as either a live rendering of verbal commands or via a recording of verbal commands of an instructor on a recording machine” was not explicitly described in the specification nor was this shown in the drawings.  The instant specification discloses that the method includes “the step of using a human individual or recording machine to call out a sequence of steps corresponding to different coordinate box positions on the floor mat for a given exercise training program”.  However, there is nothing in the disclosure that states the commands can only be verbal nor does the disclose preclude or discourage any other commands, instructions, or demonstrations by the instructor (live or on video).
This is a new matter rejection. 


Claim Rejections - 35 USC § 103
Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as obvious over Root et al (US Patent Application 2009/0263772) in view of Mitchell (US Patent Application Publication 2004/0229731) and Fountaine (US Patent Application Publication 2021/0106896).

As to Claim 1, Root et al disclose a method for training one or more individuals on one or more floor mats to exercise (Fig 5), in response only to verbal commands called out by a human instructor as either a live rendering of verbal commands or via a recording of verbal commands of an instructor on a recording machine (Examiner considers the ‘displaying’ of instructions on the video has complementary visual and audio components to it such that the exercise is explained by instructors (as seen in Fig 3) while being shown how to do the exercise), in the performance of an exercise training program or sport activity with each floor mat (Fig 6A-6B; Par. 0011 and 0039-0040: “One participant may be assigned to each mat”) having a multiplicity of geometrical configurations including boxes, and rectangular geometries (Fig 5), arranged in horizontal rows and vertical columns to form a visible checker board pattern of such geometrical configurations which define a multiplicity of coordinate positions in each floor mat respectively which define a multiplicity of different coordinate positions in each floor mat respectively with only one coordinate position in each floor mat located in common at the intersection between each horizontal row and each vertical column, with all of the multiplicity of designated coordinate positions being arranged on the one or more floor mat to avoid overlapping of the feet of more than one person exercising at the same time and with all of the designated coordinate positions being equal in size sufficient to accommodate, in each designated coordinate position, a single foot any one person exercising on a floor mat (Fig 5); comprising: 
having each person in the exercise training program respond to each of the verbal commands from the instructor in sequence by carrying out a series of identical body movements including moving, at least, a distinct body part of each person exercising from a first identical coordinate position in each floor mat to a second identical coordinate position in each floor mat with the movement of each person exercising occurring in unison and in synchronism with each called out verbal command and with each verbal command defining both the distinct body part to be moved by each person exercising and the alphanumeric coordinate positions in which each distinct body part is to be moved from and to on the floor mat upon which each person exercises respectively (Fig 3 shows instructors represented by a human being on a recording machine; Par. 0039-0040: “The video may instruct the participant to move parts of the body, such as a foot or a hand, towards a region of the mat by referring to the labeled region”), wherein at least, a first verbal command calls for a movement of one leg of each person exercising to move said one leg from a first defined coordinate position on each floor mat upon which each person is exercising to a second defined coordinate position in a direction consisting of either a forward, backward, lateral or diagonal movement of the one leg of the person exercising relative to the other leg which is held in a stationary position upon a third defined coordinate position while the one leg moves from the first to the second coordinate position (Par. 0037, 0039, 0055-0058, 0062-0065;  Such as stepping with one foot while keeping the other stationary in the movement of hitting a ball with an implement (as in baseball or tennis) or via dance choreography) and, wherein the body and/or pelvis of each person exercising rotates, at least partially, relative to the non-moving leg, pursuant to or in conjunction with said first verbal command at essentially the same time the one leg moves or wherein the body and/or pelvis rotates, at least partially, pursuant to a separate verbal command immediately following said first verbal command (Fig 14; 450,460; at least disclosed in Par. 0037, 0050, and 0063; In particular, ‘forward bent-knee lunges (Par. 0037) or “dance choreography) such that the totality of consecutive movements of each person exercising on a floor mat form a pattern of body movements corresponding to the series of body movements defined by the verbal commands called out by the instructor in sequence for simulating any given physical exercise, everyday lifestyle movement, or playing of any specific sport activity (Par. 0014, 0015, 0037, 0038, 0046-0065).
If Root et al do not explicitly disclose movements of one leg from a first coordinate position to a second coordinate position and maintaining the other leg in a stationary position (a position to which the Examiner does not concede as Root et al teach that “The video may instruct the participant to move…a foot [e.g. a leg] towards a region of the mat by referring to the labeled region” Par. 0039) during the course of various disclosed activities of Root et al, Examiner takes Official notice that one of ordinary skill in the art would recognize that such movement is a well-understood, routine, and/or conventional movement to provide different postures or various exercise and fitness related activities (such as lunges, aerobics, football, soccer, yoga poses, dance, baseball, Pilates, martial arts, volleyball, and hockey as disclosed in Root et al).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to modify the method of exercising to include movement of one leg while keeping another stationary for particular exercise movements such as forward bent-knee lunges or stepping with one foot while keeping the other stationary in the movement of hitting a ball with an implement (as in baseball or tennis).  Such a specific movement is well known to one of ordinary skill in the art and would produce expected and predictable results.
Further, if Root et al do not explicitly disclose the method of training in response only to verbal commands called out by a human instructor as either a live rendering of verbal commands or via a recording of verbal commands of an instructor on a recording machine, Mitchell teaches a similar exercise mat (10) having printed indicia thereon such that users can receive instruction given by an instructor (Par. 0009) who provides instructional cues in the form of live instruction, printed instruction, audio instruction, video instruction or any combination thereof resulting in a higher degree of efficiency with regards to the exercise being performed (Par. 0009-0010, 0025, 0027).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have the video instruction include an instructor providing verbal instruction to facilitate a more efficient exercise routine.


Finally, while Root et al teach the use of numeric labeled regions for each coordinate position of each mat, Root et al do not explicitly disclose each coordinate position having a distinct alphanumerical designation.
Fountaine discloses a similar method for training one or more individuals to exercise (Fig 12) in the performance of an exercise training program or sport activity with each person in the exercise training program exercising on a separate floor mat (150) having a multiplicity of geometrical configurations including boxes (152), arranged in horizontal rows and vertical columns to form a visible checker board pattern of such geometrical configurations (Fig 12) which define a multiplicity of alphanumeric coordinate positions (154; Each sector 152 is identified and designated with an indicator 154 which is a pair of cross-referencing letter and number (e.g. ‘B-3’)) in each floor mat respectively which define a multiplicity of different coordinate positions in each floor mat respectively with only one coordinate position in each floor mat located in common at the intersection between each horizontal row and each vertical column to allow a user to be instructed to seek a certain position on the mat for proper positioning based on an audible call out.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have the indicia on the mat being alphanumeric characters formed in a grid pattern on which a user is instructed (via and audible call out) to seek specific positions on the mat as taught by Fountaine to provide a more logical and systematic numbering and labeling system to facilitate ease of reference and use. 

As to Claim 4, Root et al disclose a method as defined in claim 1 wherein, at least one training exercise program of the present invention is practiced with each person exercising on a floor mat having one and or both hands of each person holding a piece of physical equipment (Fig 6B; Par. 0046) selected from the group consisting of a racquet, an elongated stick, a palate or oval ring, a ball, flexible stretch band(s) having a handle at one end of each stretch band, and a core-board with the legs of the person exercising standing upright in contact with the floor mat upon two different coordinate positions respectively wherein at least one verbal command in said sequence of verbal commands calls out for the person exercising to move the hand or hands holding the piece of physical equipment in concert with, or as part of, a verbal command calling for a leg movement of one leg of the person exercising on said floor mat, relative to the other leg, from a first coordinate position to a second coordinate position such that the piece of physical equipment moves from a first position in alignment with a given coordinate position in a first selected row or column on said floor mat to a second position in alignment with another coordinate position on the same or a different row or column on said floor mat in unison with the movement of said moving leg between said first and second coordinate positions for exercising the muscles of the person exercising on said floor mat in the exact manner the muscles of the person exercising would be exercised during at least part of a given physical exercise program or sport activity. (Par. 0046-0065).

As to Claim 5, Root et al disclose a method as defined in claim 4 wherein the piece of physical equipment being held by the hands of each person exercising on a floor mat is a ball and wherein one verbal command calls for moving the hands of each person anteriorly or posteriorly so that the ball moves from a first position in alignment over a first selected coordinate position in any row or column on said floor mat to a second position in alignment with another coordinate position on the same or a different row or column on said floor mat in unison with the movement of the moving leg between said two coordinate positions on said floor mat (Par. 0046-0065). 

As to Claim 7, Root et al disclose a method as defined in claim 1, wherein the person exercising on a floor mat in the performance of one of the exercise training programs uses each hand to separately grip a handle located at one end of a first and second stretch band (Par. 0011) respectively with the opposite end of each stretch band being connected to a coupling attached to a wall or other structural support to enable the stretch bands to be held in the hands of the person exercising on opposite sides of the body and to be pulled by the hands anteriorly or posteriorly toward or away from the body in response to a verbal command in conjunction with, or as part of, another verbal command calling for a leg movement of one leg of the person exercising on the floor mat, relative to the other leg, from a first coordinate position to a second coordinate position on said floor mat for performing a physical exercise to stimulate the muscles in the forearms and /or triceps of the person while exercising on the floor mat (Par. 0046-0065).

As to Claim 8, Root et al disclose the method of exercising significantly as claimed, including specific equipment which may include, but is not limited to, mats (e.g., configurable mats suitable for use in performing exercises), balls, (e.g., large deformable exercise balls, soccer balls, etc.), flexible poles (e.g., foam cylinders or sticks), elastic bands, cones, and/or hurdles for aerobic and callisthenic type exercise, but does not explicitly disclose wherein the equipment includes a step stool to use during the training program.  The Examiner takes Official notice that steps/step stools are well known in the exercise and aerobic arts to provide a cardio workout without putting stress on a user’s joints.  In light of the disclosure of Root et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of exercise of Root et al to include a step stool/platform as it is a well-known assistive device to provide the user with a cardio workout while minimizing stress on joints. Note: in view of the fact that Applicant did not traverse the examiner' s assertion of official notice, the examiner' s common knowledge or well-known in the art statement with regards to this limitation is taken to be admitted prior art.

As to Claim 9, Root et al disclose a method as defined in claim 1, wherein each person exercising on a floor mat in the performance of another exercise training program has one leg located on the floor mat in contact with a selected first coordinate position on the floor mat with the other leg in contact with a selected second coordinate box position, with at least one knee of the one or of the other leg in contact with a third selected coordinate position and with each hand of the person exercising held in contact with a fourth and fifth selected coordinate position on the floor mat respectively wherein at least one verbal command calls for the person exercising on the floor mat, to move said one leg relative to the other leg, from said first coordinate position to said second coordinate position on said floor mat with the hands held on said fourth and fifth selected coordinate positions respectively such that when the moving leg moves from any given coordinate position to another coordinate position across or around the other leg in response to a verbal command the body and/or pelvis of the person exercising on the floor mat simultaneously rotates, at least partially, the moving leg relative to the non- moving leg in unison with the movement of the moving leg between said two coordinate positions on the floor mat (Par. 0064-0065).


Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al in view of Fountaine and Mitchell as applied to Claims 1, 4, 5, and 7-9 above, and further in view of Uehling (US Patent 9,352,206).
	Root et al disclose the method of exercising significantly as claimed, including specific equipment which may include, but is not limited to, mats (e.g., configurable mats suitable for use in performing exercises), balls, (e.g., large deformable exercise balls, soccer balls, etc.), flexible poles (e.g., foam cylinders or sticks), elastic bands, cones, and/or hurdles, but does not explicitly disclose wherein the equipment includes a racquet and said verbal command directly following or representing a part of the verbal command for moving the racquet in a plane aligned relative to a horizontal or vertical axis
extending through the person exercising in unison with movement of the body of the person exercising for simulating a forehand or backhand movement of the racquet with the hand or hands holding the racquet moving to a new position in coordination with the leg movement wherein either one of the legs of the persons moves relative to the other leg from one coordinate position to a second coordinate position such that a direct correlation exists between the movements of a leg of the person and a movement of the hand or hands holding the racquet for simulating playing the sport of tennis or racquet ball.
Uehling teaches a similar video based exercise training system using a floor mat in concert with instructions to facilitate a specific sports activity.  Uehling further teaches the use of a racquet to teach proper form in the sport of tennis and training techniques while having the trainee move to different foot positions (e.g. coordinate positions) while simultaneously moving a racquet in a given relationship to the movements of the provided mat (Figs 3-7; Column 10, Lines 4-65).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of exercising as taught by Root et al to include a racquet and instructions to make specific tennis-related movements on an exercise mat to expand the scope of exercises and instruction to include racquet sports such as tennis or racquetball. 



Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive.
Applicant argues:
The primary reference Root et al does not teach a video display in which verbal commands as defined in claim 1, as amended, are called out by a human instructor and is otherwise limited to a teaching of using a video display for participants to follow without any teaching of verbal instructions, much less verbal commands as defined in claim 1, as amended, accompanying the video… Paragraphs 0036, 0039, 0040 and 0042, in Root et al, repeat this requirement of displaying instructions using a video without any mention of verbal instructions present in the display of the video or as an audio accompaniment.

Examiner respectfully disagrees.  As advanced previously and throughout the disclosure of Root et al, it is explicitly stated that the instructors provide instructions/commands as the participants follow the instructions presented in the video (e.g. Par. 0047) and also that the participants practice techniques while the video continues to show a demonstration of the technique (Par. 0054).  It is also explicitly disclosed that there is an audio component (e.g. verbal instruction) provided with the videos (Par. 0042).  Paragraph 0042 explicitly states: “The computer 722 is utilized to display the visual component of the videos 724 on the projector 728, and play the audio component of the videos 724 on the sound system 726”.  The audio component is not intended to permit the instructor to give additional instruction as it is explicitly stated that the audio component accompanies the video.
Therefore, Root et al disclose that there is verbal instructions given by an instructor to create a sequence of movements on a floor mat for the participants to follow as is claimed. 

Applicant further argues:
The figurines depicted in Figures 3 and 14 do not constitute instructors in a video for providing instruction since Root et al explicitly teaches that an instructor may provide instruction only after the instructor first pauses or stops the video…Under no circumstances, do the Figures teach or even suggest the human figurines as verbally talking much less calling out of verbal commands… The naked opinion of the Examiner in reference to “what one of ordinary skill in the art would recognize (or should recognize) in association with the playing of a video that provides instructions for the participants to follow’, is being used as if it were prior art with the Examiner inferring from this that it meets the claim limitations of verbal (audio) commands (instructions) provided by an instructor” (emphasis added)’. The playing of a video in Root et al provides only visual instruction for the participants to follow. “Verbal” instructions are not mentioned… The words “audio component’ or “audio portion” as mentioned in paragraphs 0012 and 0042 do not teach or infer the presence of verbal instructions to accompany the video. If one is to speculate a purpose for the words “audio component” in paragraph 0042, it may simply be intended for use to play background music as well as to permit providing additional/verbal instruction when the instructor pauses or stops the video.

Examiner respectfully disagrees and reminds applicant that the in evaluating applied references, it is proper to take into account not only the specific teachings of the references but also the inferences therefrom (see In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968)) and skill, rather than the converse, is presumed on the part of those of ordinary skill in the art (see  In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985)).  
In this case, one of ordinary skill in the exercise art would recognize that verbal instructions by an instructor live or on video are well known (as advanced above) to accompany a visual aspect so that the instructor can explicitly state and demonstrate the exercise to be executed.  There are a plethora of readily available exercise videos that provide regimens in which instructions are called out and/or demonstrated to the person(s) executing the exercises.  To presume that one of ordinary skill would not be aware of  this constitutes a lack of candor on the part of the Applicant, particularly since Root et al clearly disclose the video having instructors (Fig 3) providing instruction regarding specific exercise techniques.

Applicant further argues:
In further contradistinction, Root et al requires only the showing of a video to display the instructions for all of the participants to follow as a group. The video display in Root et al does not teach having each person exercising respond to only verbal commands from a human instructor as opposed to visual instructions and clearly does not teach having each person exercising carry out a series of identical body movements including moving, at least, a distinct body part of each person exercising from a first to a second alphanumeric coordinate position on each floor mat with the movement of each person exercising occurring in unison and in synchronism with each called out verbal command

Examiner respectfully disagrees. Paragraph 0039 explicitly states “The video may provide instruction in utilizing equipment. As shown in FIG. 9, this equipment may include, but is not limited to, mats (e.g., configurable mats suitable for use in performing exercises), balls, (e.g., large deformable exercise balls, soccer balls, etc.), flexible poles (e.g., foam cylinders or sticks), elastic bands, cones, and/or hurdles. For example, as shown in FIG. 4, the video may provide instruction in utilizing a mat. Here, the instructor selects a video 400 and assembles mats in a configuration that is suitable for activities demonstrated in the selected video 410. FIG. 5 shows an example of a mat that may be utilized with the video. Here, the mat has labeled regions. The video may instruct the participant to move parts of the body, such as a foot or a hand, towards a region of the mat by referring to the labeled region. This feature is useful to help participants understand the instruction of the technique demonstrated on the video”.  
Further, Figures 6A and 6Bb clearly show a video screen at the front of a room having number of identical mats arranged such that “One participant may be assigned to each mat, or multiple participants may be assigned to each mat if the video provides instruction in techniques requiring more than one participant 430. Next, the instructor plays the video 440, and the participants follow the instruction in the video 450.” Hence, Root et al disclose a correlation between the instruction of the instructor and certain regions/positions on a floor mat to create a sequence of movements of hands and feet as required.  

Fountaine does not teach moving a foot of the user from one alphanumerically designated coordinate position on the floor mat to another alphanumerically designated coordinate position during the training of the user in martial arts or in response to a verbal command from an instructor.

Examiner respectfully disagrees.  Fountaine explicitly discloses that a user may be instructed to seek a position on the position sector 152 by an audible callout during the training of the user (Par. 0040).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/5/2022